PER CURIAM.
The petitioner seeks a belated appeal of an order denying his 3.850 motion for post-conviction relief because he was not advised by the trial court that he had 30 days to appeal. The state concedes error. Therefore, the petition for writ of habeas corpus for belated *1252appeal is granted and the petitioner is directed to file a notice of appeal in the circuit court within 30 days.
PETITION FOR WRIT OF HABEAS CORPUS FOR BELATED APPEAL GRANTED.
HARRIS, C.J., and COBB and GOSHORN, JJ., concur.